DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 22-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 1- 21 have separate utility such as a T1 model is based on captured 3-D data of the patient's teeth, and modifying includes matching a model tooth in the T1 model to a corresponding tooth in the digital picture, after matching, projecting at least one model tooth in the T1 model to an image plane of the digital picture, 4applying a matching transformation to an intermediate T model with the at least one model tooth being moved relative to the at least one model tooth in the T1 model, and projecting the at least one model tooth in the intermediate T model to the image plane.  Claims 22 has separate utility such as color of the at least one tooth in the new position consisting of color relocated according to a pixel correspondence map between the at least one tooth in the digital picture and the at least tooth in the modified digital picture. Claim 26 has separate utility such as  receiving a digital picture and a first 3-D digital tooth model of a patient before orthodontic treatment, matching at least one model tooth in the first 3-D digital tooth model to a corresponding tooth in the digital picture, after matching, projecting the at least one tooth in the first 3-D digital tooth model to an image plane of the digital picture to produce a first projection, receiving a second 3-D digital tooth model of the patient during or after orthodontic treatment in which the at least one tooth is moved from a first .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 1-3, 5, and 8-21 are allowed for the reasons presented in the previous office action. Note that allowable elements of claims 4, 6, and 7 have been added to independent claim 1.  Further, new claim 21 has similar claimed limitations of existing claim 1. Therefore, claim 21 is allowed for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sachdeva et al. (US 2014/0329194) and Li et al. (US 2020/0000551). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132